DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action consists of a restriction requirement (paragraphs 6-16) and does not address the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision: R-10.2019, which was released in June 2020.
Status of the Claims
Applicant is alerted that the claims, as originally filed 28 February 2020, are not numbered in consecutive order.  Specifically, two claims are identified as claim “2.”  In replying to this Office action, Applicant is required to renumber claims 1, 2, 2, and 3 as claims 1, 2, 3, and 4, and thereby bring the listing of the claims into compliance with 37 CFR 1.126 and MPEP § 608.01(j).  Claims 1, 2, 2, and 3 are referred to in this Office action as claims 1-4 to maintain clarity of the examination record.  Claims 1-4 are pending. 
 Additionally, the examiner notes that the claims contain language that is not optimized for prosecution before United States Patent and Trademark Office.  To promote compact prosecution, Applicant is strongly encouraged to amend the claims to bring them into compliance with the MPEP.  For example, claim 1 should be amended to recite a preamble and a transitional phrase.  MPEP §§ 2111.02–.03.  
Restriction Requirement
Restriction to one of the following two (2) inventions is required under 35 U.S.C. 121:
Invention I	Claim 1, as best understood by the examiner, is directed to gelatin-coated tablet comprising bacillus coagulans HQ-1, classified primarily in A61K 35/742 and A61K 9/2873 (CPC 2022.05); or
Invention II	Claims 2-4, as best understood by the examiner, are directed to a method of making a bacillus coagulans HQ-1 tablet, the method comprising (i) forming a syrup from sucrose and water and (ii) wet granulating by using starch (perhaps as inert cores) and spraying powdered bacillus coagulans HQ-1 and the syrup thereon, classified primarily in A61K 9/2095 (CPC 2022.05).  
The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I and II are related as product made and process of making.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another materially different product or (2) the product as claimed can be made by another materially different process.  MPEP § 806.05(f).  In the instant case, the product of Invention I can be made by a process that is materially different from the process of Invention II.  For example, the product of Invention I can be made by a dry granulation process that utilizes pre-compression as a size enlargement process to improve the flow and compression characteristics of the bacillus coagulans HQ-1 powder, followed by either a slugging technique or roller compaction.  Accordingly, it is appropriate to restrict between Inventions I and II.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 – 6:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 – 6:00) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
16 July 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611